NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                         September 16, 2014

      Judge James E. Klager                         Hon. Patsy Perez
      County Court At Law #4                        District Clerk
      Nueces County Courthouse                      901 Leopard St., Suite 313
      Corpus Christi, TX 78401                      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Mark Skurka                              Hon. Douglas K. Norman
      District Attorney                             Assistant District Attorney
      901 Leopard Street, Room 205                  901 Leopard, Room 206
      Corpus Christi, TX 78401                      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. David Jakubowski                         Hon. Travis W. Berry
      Asst. District Attorney                       Attorney at Law
      901 Leopard Street, Room 206                  P.O. Box 6333
      Corpus Christi, TX 78401                      Corpus Christi, TX 78466-6333
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00358-CR
      Tr.Ct.No. 13-714-4
      Style:    THE STATE OF TEXAS v. BONNIE DOWNS

      Dear Sir/Madam:

              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.